Pfeifer, J.
In this case, we address Ohio’s Lemon Law, specifically the portion of R.C. 1345.73 that addresses whether a manufacturer has had a reasonable opportunity to repair a defective automobile. We hold that a consumer enjoys a presumption of recovery under R.C. 1345.73(B) if his or her vehicle is out of service by reason of repair for a cumulative total of thirty or more calendar days in the first year of ownership regardless of whether the vehicle was successfully repaired at some point beyond that thirty-day period.
Factual and Procedural Background
The facts here are not in dispute. On February 3,1996, appellant Kimberly G. Royster leased a new 1996 Toyota 4-Runner at the Toyota on the Heights dealership in Cleveland Heights, Ohio. The vehicle was warranted by appellee, Toyota Motor Sales U.S.A., Inc. (“Toyota”). Toyota issued Royster a three-year/thirty-six-thousand-mile warranty on the vehicle. Approximately nine months after gaining possession of the vehicle, on November 7, 1996, Royster noticed that it was leaking a red fluid. The vehicle was towed to the dealership that day. At that time it had an odometer reading of approximately 10,129 miles.
The dealership determined that the 4-Runner had a leaking head gasket that needed to be replaced. However, the dealership had difficulty locating the correct part. Thus, the dealership did not complete the repair until December *32831, 1996, after the vehicle had been unavailable to Royster for fifty-five days. Toyota on the Heights had provided Royster with a used Toyota Camry as a loaner at no charge beginning on November 15,1996.
On January 6, 1997, Royster returned the vehicle to the dealership to correct problems with the paint on a door and with the brakes. The brakes required resurfacing due to disuse during the extended repair period. The repairs were made, and Royster picked up her vehicle. After that, Royster experienced no further mechanical difficulties with the 4-Runner.
On May 30, 1997, Royster filed a Lemon Law claim against Toyota. Both parties filed motions for summary judgment. On June 9, 1998, the trial court granted Royster’s motion. The court held that Royster had demonstrated her right to recovery based upon the Lemon Law’s presumption in favor of recovery if a vehicle is “out of service by reason of repair for a cumulative total of thirty or more calendar days” in the first year of ownership. The court awarded her and her lienholder $38,565.54 and also entered an additional $7,649 judgment against Toyota for Royster’s attorney fees. Toyota appealed the ruling.
The Eighth District Court of Appeals overturned the trial court’s decision. The court held that the trial court had erred in finding that the car’s fifty-five days out of service created a presumption of recovery for Royster under the Lemon Law. The appellate court held that the dealership made a reasonable number of attempts to repair the vehicle and was ultimately ■ successful in conforming the car to its warranty. The court reasoned that Royster would have had a valid Lemon Law claim only if the vehicle had not conformed to its warranty after the dealership’s “reasonable number of repair attempts.” The cause is before this court upon the allowance of a discretionary appeal.
Law and Analysis
The car-buying experience may be the most complicated mating dance in all of the animal world. It seems a given that both parties must engage in half-truths (“I don’t know if I can afford this”), double meanings (“Let’s see if we can make the numbers work”), semantic gymnastics (“Priced below invoice”), expressions of powerlessness (“Let me talk to my manager”/“Let me talk to my spouse”), and white lies (“I’m talking to someone at another dealership”) before the relationship finally culminates in a deal. Once the deal for a new automobile is complete, however, the clear language of the General Assembly takes over, without any hidden meanings or purposely confusing wordplay.
Ohio’s Lemon Law is designed to protect consumers from chronically defective new automobiles. It requires new vehicles to live up to warranties given by manufacturers. The Lemon Law attaches a clear duty to sellers, and provides a clear remedy to buyers should the seller breach its duty.
*329Pursuant to R.C. 1345.72(A), a vehicle must abide by its warranty, and if the condition of the automobile does not meet what is warranted, the seller must repair it:
“If a new motor vehicle does not conform to any applicable express warranty and the consumer reports the nonconformity to the manufacturer, its agent, or its authorized dealer during the period of one year following the date of original delivery or during the first eighteen thousand miles of operation, whichever is earlier, the manufacturer, its agent, or its authorized dealer shall make any repairs as are necessary to conform the vehicle to such express warranty, notwithstanding the fact that the repairs are made after the expiration of the appropriate time period.”
While R.C. 1345.72(A) attaches a clear duty on sellers and gives them the opportunity to preclude recovery by making prompt repairs, R.C. 1345.72(B) provides consumers a swift and simple remedy should the car not be made right within a reasonable number of attempts. During the time at issue R.C. 1345.72(B) stated:
“(B) If the manufacturer, its agent, or its authorized dealer is unable to conform the motor vehicle to any applicable express warranty by repairing or correcting any defect or condition that substantially impairs the use, safety, or value of the motor vehicle to the consumer after a reasonable number of repair attempts, the manufacturer shall, at the consumer’s option, and subject to division (D) of this section replace the motor vehicle with a new motor vehicle acceptable to the consumer or accept return of the vehicle from the consumer and refund each of the following:
“(1) The full purchase price including, but not limited to, charges for undercoating, transportation, and installed options;
“(2) All collateral charges, including but not limited to, sales tax, license and registration fees, and similar government charges;
“(3) All finance charges incurred by the consumer;
“(4) All incidental damages, including any reasonable fees charged by the lender for making or canceling the loan.” 1987 Am.Sub.H.B. No. 232, 142 Ohio Laws, Part II, 3011.
Thus, if a manufacturer cannot repair a new automobile after a reasonable number of attempts, a buyer may request a refund or a replacement. Lest there be a doubt, and subsequent exhaustive litigation, as to what constitutes “a reasonable number of repair attempts,” R.C. 1345.73 sets limits. During the time at issue it provided:
“It shall be presumed that a reasonable number of attempts have been undertaken by the manufacturer, its dealer, or its authorized agent to conform a *330motor vehicle to any applicable express warranty if, during the period of one year following the date of original delivery or during the first eighteen thousand miles of operation, whichever is earlier, any of the following apply;
“(A) Substantially the same nonconformity has been subject to repair three or more times and continues to exist;
“(B) The vehicle is out of service by reason of repair for a cumulative total of thirty or more calendar days;
“(C) There have been eight or more attempts to repair any nonconformity that substantially impairs the use and value of the motor vehicle to the consumer;
“(D) There has been at least one attempt to repair a nonconformity that results in a condition that is likely to cause death or serious bodily injury if the vehicle is driven, and the nonconformity continues to exist.” 142 Ohio Laws, Part II, 3012.
R.C. 1345.73 is at the heart of this case. The appellate court held that R.C. 1345.73(B) does not create a presumption of recovery “but rather a presumption that a reasonable number of attempts to conform the vehicle to warranty have been made.” According to the appellate court, the buyer must further show that after that “reasonable number of attempts” the vehicle still does not conform to its warranty. Because Royster had failed to prove that the 4-Runner remained defective after Toyota’s nearly two-month repair attempt, the court ordered judgment in Toyota’s favor.
We disagree with the appellate court’s interpretation. The Lemon Law recognizes that occasionally new cars do have problems, but if those problems keep happening, or cannot be repaired in a reasonable amount of time, then the consumer did not get what he or she bargained for. R.C. 1345.73 is the “enough is enough” portion of the statute. That section makes the amount of repair activity on the vehicle define whether the vehicle is a lemon. R.C. 1345.73 is a kind of statute of limitations — it sets in well-defined terms the limit of frustration a consumer must endure.
R.C. 1345.73 sets the cutoff point of reasonableness. Under R.C. 1345.73(A), (C), and (D), respectively, a manufacturer gets three tries to repair a particular nonconformity, eight tries to correct any combination of nonconformities that substantially impair the use and value of the vehicle, and one try to repair a nonconformity that results in a condition that makes the vehicle extremely dangerous to drive. The statute does its best to avoid leaving reasonableness open to interpretation, instead defining what is reasonable in strict terms.
The subsection applicable in this case, R.C. 1345.73(B), marks as thirty days the limit that a consumer need tolerate having his or her vehicle out of service in the first year of ownership. Whether the vehicle is driveable after those thirty *331days is irrelevant. Indeed, the statute speaks in terms of a cumulative thirty days out of service. Thus, the vehicle could have entered the shop on numerous occasions and been repaired each time. The unavailability of the new car is the key element. The fact that a consumer cannot drive a newly purchased vehicle for a full month in the first year of ownership .defines the vehicle as a lemon. The General Assembly struck thirty days as the balance between what a consumer must endure and the time a manufacturer needs to make necessary repairs. Nothing beyond thirty days is statutorily reasonable. Once the boundaries of reasonableness have been passed, the vehicle at that point becomes, legally, a lemon.
By leaving little room for interpretation, R.C. 1345.73 leaves little room for litigation. As a consumer-protection law, the Lemon Law must be simple and must have teeth in order to be effective. The law is designed for self-help without protracted litigation. To work well, the statute needs a harsh remedy at a time certain. Ohio’s Lemon Law does that better than most states’ laws:
“Ohio’s standards for ‘reasonable number of attempts’ are among the most stringent in the nation in that the number of repair attempts before liability attaches is low. * * * Under the lemon law, the consumer need only show that his automobile has been unsuccessfully repaired the requisite number of times and the Act takes effect. Unless the manufacturer can show that the defects were not substantial or were the fault of the consumer, the manufacturer will be forced to replace the car or refund the purchase price.” Comment, Ohio’s Lemon Law: Ohio Joins the Rest of the Nation in Waging War Against the Automobile Limited Warranty (1989), 57 U.Cin.L.Rev. 1015, 1032.
Despite its pucker-inducing remedy, the Lemon Law does have protections for manufacturers. The law does not create remedies for buyers who have soured on their new vehicle for cosmetic or other trivial reasons. The vehicle’s problem must “substantially impai[r] the use, safety, or value of the motor vehicle to the consumer.” Besides the requirement of a major defect and the right of the manufacturer to preclude recovery by prompt repair, the Lemon Law also provides defenses to manufacturers. A consumer cannot recover under the Lemon Law if the nonconformity is “the result of abuse, neglect, or the unauthorized modification or alteration of a motor vehicle by anyone other than the manufacturer, its agent, or its authorized dealer.” R.C. 1345.75.
Still, the Lemon Law remains a powerful tool for consumers. A tangential effect of a tough Lemon Law may be to persuade manufacturers to be hyper-vigilant when new car buyers bring their vehicles in for repair. In most cases, the threat of a remedy may be enough to achieve a positive result with which both parties can be happy. Unfortunately, that did not happen in this case. *332We agree with the trial court in this case that a leaking head gasket “certainly maintains the look, feel, and potential expense of a disaster” and meets the statutory definition of a substantial impairment. Toyota obviously failed to repair the problem within thirty days, and failed to assert that any of the statutory affirmative defenses were applicable. The appellate court seemed to consider the dealership’s providing of a loaner car a de facto affirmative defense. While an admirable gesture, lending a car to a consumer with a Lemon Law claim provides no statutory defense. The true focus of the Lemon Law is on the automobile. In enacting the Lemon Law, the General Assembly defines for consumers when an automobile becomes a lemon, not when a dealer is not being considerate enough.
Royster demonstrated that she enjoyed a presumption of recovery under R.C. 1345.73(B). Toyota had no defenses available. Accordingly, we reverse the judgment of the court of appeals and reinstate the judgment of the trial court. Further, we grant appellant’s motion to remand the cause to the trial court for a determination of additional attorney fees incurred on appeal.

Judgment reversed and cause remanded.

Douglas, Resnick and F.E. Sweeney, JJ., concur.
Moyer, C.J., and Cook, J., concur in part and dissent in part.
Lundberg Stratton, J., dissents.